DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 16-34 are pending and have been examined in this application. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 16, 27, and 34 are objected to because of the following informalities:
Claim 16, line 17 states “the holding face”, but should be amended to state –the holding surface—
Claim 27 line 18 states “the holding face”, but should be amended to state –the holding surface—
Claim 34 line 13 states “the holding surface”, but should be amended to state –the holding face—
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16, 21, 24-26, and 33-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dudding et al. (US 20090256328).
Regarding Claim 16, Dudding et al. discloses an axle system for use in utility vehicles, comprising: a suspension arm (16); and a clamping unit (10); wherein the clamping unit has a base element (22) and a clamping element (12); wherein the base element is at least partially arranged (see fig. 1) on a first side and the clamping element on a second side of the suspension arm lying opposite the first side; wherein the base element is configured to be secured to an axle element (Paragraph [0036], lines 1-4); and wherein a tensile element (24) is provided which is configured to apply a tensile force between the clamping element and the 

Regarding Claim 21, Dudding et al. discloses the axle system, wherein the base element (22) has an axle-side engagement region (see 26) which can be configured (Par [0036], lines 1-4) for substance-bonded fixing of the base element to the axle element.

Regarding Claim 24, Dudding et al. discloses the axle system, wherein the tensile element (24) has an external thread which is configured to be brought into form-fit and force-fit engagement with a threaded portion (see the nuts of 24); and wherein the threaded portion is provided on the base element or on the clamping element and/or on a separate nut.

Claim 25, Dudding et al. discloses the axle system, wherein the tensile element (24) is integral with the base element or is fixed to the base element by substance bonding and/or by form fit (see fig. 1); and wherein the threaded portion is provided on a separate nut (see 24) which is configured to be brought into engagement on the clamping element.

Regarding Claim 26, Dudding et al. discloses the axle system, wherein the clamping element is one of two clamping elements (the clamping elements being on both sides of the suspension arm) that are arranged opposite each other relative to the suspension arm and are configured to be fixed to the base element by respective tensile elements (24).

Regarding Claim 33, Dudding et al. discloses the axle system, wherein the base element has a holding geometry (see the top surface of 22) which in mounted state comes into form-fit engagement with the suspension arm and prevents a shift of the suspension arm relative to the clamping unit along a longitudinal axis of the suspension arm.

Regarding Claim 34, Dudding et al. discloses a method for production of an axle system, comprising: providing a suspension arm (16) having a first side and a second side opposite the first side; providing a clamping unit (10); and providing an axle element (Paragraph [0036], lines 1-4); connecting a base element (22) of the clamping unit to the axle element; placing (see fig. 1) the suspension arm on the base element such that the first side of the suspension arm abuts a holding face (the top surface of 22) of the base element; and providing a clamping element .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 18-20 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Dudding et al. (US 20090256328).
Regarding Claims 18-20, Dudding et al. discloses the axle system, wherein in a mounted state of the axle system, the first supporting portion (see the center of the top cap) has a mean distance from the longitudinal axis of the tensile element (24); wherein in the mounted state of the axle system, the second supporting portion (see the side of the clamping element) has a mean distance from the longitudinal axis of the tensile element (24); wherein the ratio of the mean distance of the first supporting portion and the mean distance of the second supporting portion is relatively close to 0.25.
However, Dudding et al. does not disclose that the ratio between the mean distance of the first supporting portion and the mean distance of the second supporting portion is between 0.8 and 1.4, further specified to be between 0.9 and 1.2, and further specified again to be 1.1.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include specific ratios, such as 0.8-1.4, 0.9-1.2, and 1.1 of the mean distance from the longitudinal axis of the tensile element for the first and second supporting portions, as by doing so, the clamping forces acting on the first and second supporting portions would better optimized to maximize the clamping strength of the clamping unit, and also, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claims 30-32, Dudding et al. discloses the axle system, wherein a bore (see the bores that the tensile elements extend through), through which the tensile element (24) extends, is provided on the clamping element (12); wherein the bore is configured as a slot; and wherein a longer chord of the slot has a chord length which is larger than the outer diameter of the tensile element.
While it is known that in order for the tensile element to fit through the bore, the bore must have a larger chord than the outer diameter of the tensile element, Dudding et al. does not specifically disclose that the chord length is 1.1 to 1.6 times, further specified as 1.1 to 1.3, and further specified again to be 1.2 times an outer diameter of the tensile element in a region of the bore.
However, It would have been obvious to one having ordinary skill in the art at the time the invention was made to include specific ranges of multiples of the chord length, such as 1.1-1.6, 1.1-1.3, and 1.2 times the outer diameter, as by adding a longer chord length as claimed, it would allow for play when assembling and would account for any variations in component size. Also, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ233.

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Dudding et al. (US 20090256328) in view of Peirce et al. (US 20150014953).
Regarding Claim 22, Dudding et al. discloses the axle system, and that the base element has an axle-side engagement region which is configured for substance-bonded fixing of the 
Pierce et al. teaches an axle system wherein a clamping unit (204) comprises a clamping element (230) and a base element (232) comprising a welding window (248A, 248B) configured for (Par [0044], lines 1-16) substance-bonded fixing of the base element to an axle element.
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the base element of Dudding et al. in view of the teachings of Pierce et al. to include welding windows in order to better engage the axle element within the axle-side engagement region. By doing so, the weld connecting the axle-side engagement region of the base element would be stronger by eliminating stress risers (Pierce et al.; Par [0044], lines 13-21).

Regarding Claim 23, Dudding et al., as modified, discloses the axle system, wherein the base element (Dudding et al.; 22) has two axle-side engagement regions (Pierce et al.; 248A, 248B) which are separate and spaced apart from each other; and wherein the base element is configured to be fixed (Dudding et al.; Paragraph [0036], lines 1-4) to the axle element in the axle-side engagement regions only.

Allowable Subject Matter
Claim 27, following the correction of the claim objection written above, is allowed.
s 28-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 03/03/2021 have been fully considered but they are not persuasive. The applicant’s remarks starting on page 1 state that Dudding el al. fails to anticipate that which is defined in the independent claims 16 and 34. Specifically, the applicant argues that Dudding et al. does not disclose the clamping part (22) as abutting a surface of the intermediate block (11) that faces the same direction as the surface of the bearing arm. It is unclear what argument is being made, as there is no intermediate block (11) or bearing arm (5) disclosed in either Dudding et al. or the application itself, and reference number 22 of Dudding et al. refers to the base element, not the clamping part. However, for the record, the examiner notes that the clamping element (22) of Dudding et al. fulfills all of the structural limitations as defined in the independent claims. For example, the clamping part of Dudding et al. abuts (the top cap sits on 16) the second surface (the top surface as seen in fig. 1) of the suspension arm (16) and also abuts (the sides of the clamping element 22 sit on 28) the holding surface (see the top surface of 22 in fig. 1) of the base element (22), wherein the holding surface (28 of 22) and the second side (the top surface as seen in fig. 1) of the suspension arm face in the same direction, and the first (the bottom surface as seen in fig. 1) and second (the top surface as seen in fig. 1) sides of the suspension arm (16) lie opposite one another.

The applicant is reminded of the indicated allowable material that has been objected to as being based upon a rejected base claim.
The rejections are therefore maintained.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found in the PTO-892 form. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurtis Nielson whose telephone number is (571)272-5857.  The examiner can normally be reached on Monday-Thursday 7:30 AM-4:30 PM, every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KURTIS NIELSON/Examiner, Art Unit 3616                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3616